Citation Nr: 1025306
Decision Date: 07/07/10	Archive Date: 09/09/10
 
DOCKET NO. 05-08 702                       DATE JUL 07 2010 
 
On appeal from the Department of Veterans Affairs Regional Office in Louisville, Kentucky 

THE ISSUE 

Entitlement to an evaluation in excess of 20 percent for residuals of a left femur fracture, to include scar. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

A. Shawkey, Counsel 

INTRODUCTION 

The Veteran served on active duty from July 1970 to April 1973. 

This matter originates from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that increased the rating for the Veteran's service-connected residuals of a left femur fracture from 10 to 20 percent disabling, effective June 27, 2001. This case was previously remanded for additional evidentiary and due process development.
 
FINDINGS OF FACT 

1. Residuals of a fracture of the left femur do not cause more than moderate impairment of function. 

2. The Veteran has a deep left thigh surgical scar that exceeds 77 square centimeters, but is less than 465 square centimeters. 

CONCLUSIONS OF LAW 

1. The criteria for an evaluation in excess of 20 percent for residuals of a fracture of the left femur have not been met during any stage of the appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5250-5255 (2009). 

2. The criteria for a separate 20 percent rating, but no higher, for a surgical scar of the left thigh have been met, effective August 30, 2002. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7801 (pre October 23, 2008). 

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

1. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3 .159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits. In the present appeal, the appellant was provided with initial notice of the VCAA in September 2002, which was prior to the October 2002 adverse decision on appeal. Therefore, the express requirements set out by the Court in Pelegrini have been satisfied. 

VA has fulfilled its duty to notify the appellant in this case. In the October 2002 letter, as well as in letters dated in June 2007 and June 2009, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim decided herein, and which party was responsible for obtaining the evidence. 38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997). The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue. See 73 Fed. Reg. 23, 

- 3 - 

353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F .R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim. See Pelegrini II, at 120-21. Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Dingess/Hartman, supra. With respect to the claim on appeal, the Board finds that the appellant was given notice of the effective date and disability rating elements in the June 2007 letter. 

The Board also finds that all necessary assistance has been provided to the appellant. The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim, including requesting information from the appellant regarding pertinent medical treatment he may have received, obtaining VA medical records, and affording him VA examinations during the appeal period. The findings supplied by the VA examiners in August 2002, December 2008 and July 2009 were based on the Veteran's medical history and complaints, a thorough examination of the Veteran, and a review of his claims file. The examiners provided sufficient detail for the Board to make a decision in this appeal and the reports are deemed adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the 

- 4- 

effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). Moreover, compliance with the remand directives in May 2007, November 2008 and June 2009 has been satisfied. The appellant was also provided with the opportunity to attend a Board hearing which he declined. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The appeal is now ready to be considered on the merits. 

II. Facts 

Service treatment records show that the Veteran injured his left leg in a motor vehicle accident in April 1971 when the jeep he was riding in rolled over causing a crushing injury to the left femur. Open reduction internal fixation with nail fixation was performed. The nail was subsequently removed in February 1972 due to complaints of pain. 

In November 1973, the RO granted service connection for residuals of a left femur fracture and assigned a 10 percent disability evaluation effective in April 1973. 

Private medical records from George R. Bierly, M.D., show treatment from December 1994 to October 2002 for conditions unrelated to the Veteran's service-connected left leg disability. In addition, there are VA treatment records on file from April 2002 to December 2002 showing treatment for conditions unrelated to the Veteran's left leg disability. 

On VA examination in August 2002, the Veteran reported that he retired in 1998 after 31 years of employment as a tobacco worker for a large company. The Veteran reported that his left thigh had hurt since the inservice motor vehicle 

- 5 - 

accident. He described his symptoms as a constant aching and throbbing, usually located in the distal femur. He reported that he was unable to stand for long periods of time, but walked three to four miles a day. He said he no longer played basketball or football. He reported some fatigability and weakness in the leg. He also reported that had recently been diagnosed as having gout which affected the bilateral knees and left foot, but had resolved with medication. On examination the Veteran's posture and gait were within normal limits and he walked unassisted. 
The left thigh appeared markedly smaller than the right with the right thigh measuring 65 centimeters (cm) and the left thigh measuring 63.5 cm. The distal femur measured 45 cm bilaterally. The left hip had full active range of motion with no pain. The left knee had full flexion and extension with some crepitus and no left knee deformity. There was no angulation of the left lower extremity, no false joint, no deformity and no shortening. Muscle strength was 5/5 with resisted motion of quadriceps of the thigh, 5/5 with resisted extension and flexion of the bilateral knees. 

Skin findings at the August 2002 VA examination revealed a large surgical scar over the left lateral thigh from previous open reduction and internal fixation. The scar measured 23 cm by 1 cm, had no pigmentation changes and was nontender. There was significant tissue loss and some adherence associated with this scar. There was no keloid formation. There was another well healed scar approximately eight inches above the first one. This scar measured 5 cm and showed no indentation or pigmentation changes. The Veteran was diagnosed as having history of left femur fracture; status post open reduction and internal fixation with significant disfiguring scar with associated tissue loss. Photographs of the Veteran's left thigh scars were attached to the examination report. 

In October 2002, the RO increased the Veteran's left leg evaluation to 20 percent effective the date of the Veteran's claim for an increase, in June 2001. The RO stated that the increase reflected moderate disability of the left thigh based on subjective complaints of pain as well as some fatigability and weakness. The RO also based the evaluation on objective evidence of significant tissue loss and some adherence associated with the left thigh surgical scar. 

- 6 - 

In a March 2002 rating decision the RO continued the 20 percent rating for the Veteran's left leg disability. 

The Veteran reported in a November 2003 statement that his left leg disability had worsened over the past 20 years and caused numbness, tingling, stiffness and pain. He also reported having a knot on his left ankle of unknown origin. 

In an August 2004 statement, the Veteran reported some left leg atrophy as well as pain and decreased mobility.

In March 2005, the RO received VA outpatient records for the Veteran covering the period from February 2003 to March 2005. These records are devoid of complaints or treatment related to the Veteran's service-connected left leg disability.
 
A May 2005 VA outpatient record reflects the Veteran's complaint of intermittent left knee pain that was worse when driving a truck. He reported that he was not taking analgesics and had had symptoms for 30 years. On examination there was crepitus in both knees and full range of motion. Another outpatient record in May 2005 shows that the Veteran had ajob driving a bread truck two days a week. 

In May 2005, the Veteran reported in writing that his doctor told him he had arthritis in both knees. He also reported that he drove a truck at work and that pushing in the clutch all day made his left leg hurt. 

A July 2005 VA emergency department note reflects the Veteran's complaint of bilateral knee pain while another July 2005 ER record reflects a three day history of right knee pain. Noted findings pertained to the right knee only. In October 2005, the Veteran was seen for complaints of left knee pain as well as left hand pain. He said that the indocin he was taking was not working. The Veteran also reported that he quit his job driving a bread truck. In February 2006, the Veteran was seen in a VA nutrition clinic where he reported that he did little walking due to left leg pain. X-rays taken of the Veteran's left knee in February 2006 revealed mild degenerative joint disease. A July 2006 VA outpatient record shows that the Veteran was working as a shuttle bus driver. 

- 7 - 

During a VA examination in December 2008, the Veteran reported that his left leg disability had progressively worsened. He admitted to pain, occasional stiffness, and limited motion. He also reported flare-ups with certain activity. On exam there was no evidence of leg shortening, deformity, angulation, bone loss, false joint, malunion or nonunion. The previous fracture was found to be healed, with slight tenderness. The joint was not abnormal and there were no signs of active infection. The Veteran was noted to bear more weight on his right leg with evidence in the 
feet of abnormal weight bearing.  Functional limitation on standing was noted from 15-30 minutes and walking was limited to one to two blocks. There was no evidence of genu recurvatum, bone disease or malunion of the "OS" calcis or astragalus. Circumference of the left thigh was three cm less than the right thigh. The examiner diagnosed the Veteran as having fracture of the left femur and remarked that he was not employed at that time. With respect to daily activities, the examiner relayed that the Veteran's left leg disability had no effect on chores, shopping, feeding, bathing, dressing, toileting, or grooming, and the disability mildly affected recreation and traveling and prevented exercise and sports, to include skating and basketball. Range of motion of the left leg revealed flexion to 110 degrees with pain and stiffness, and extension to 0 degrees with no pain. There was no change in range of motion with repetitive motion and there was no weakness, fatigue, incoordination or lack of endurance. There was also no left knee instability.
 
Skin findings in December 2008 revealed multiple scars on the left thigh. These scars included a hyperpigmented scar measuring 3.5 em (width) by 4.5 em (length) on the lateral lower leg proximal to the ankle. The Veteran reported that this scar itched. The scar was nontender to palpation and there was no adherence to underlying tissue. There was also no limitation of function or underlying soft tissue damage. The Veteran was diagnosed as having superficial scar of skin from bum. The Veteran gave a history of a bum sustained in the 1971 jeep crash. Also noted were four identical scars in the area of the left leg caused by drainage tubes placed after the initial wound became infected. These scars measured 1 cm by 1 cm and were not tender and did not result in limitation of motion or show skin ulceration or breakdown. They did show adherence to underlying tissue and tissue damage. The 

- 8 - 

Veteran was diagnosed as having superficial scars secondary to drainage tubes, total of four in the thigh area. The examiner went on to note that the most superior of the multiple scars of the left leg was secondary to rod placement to secure the compound fracture of the left femur. This scar, noted on the upper lateral left thigh, measured 4.0 by 4.5 cms and was nontender with no adherence to underlying tissue, no limitation of motion, no underlying soft tissue damage, and no skin ulceration or breakdown of the scar. The Veteran was diagnosed as having superficial surgical scar of the left lateral leg. In addition, the largest of the scars measured 5.5 by 26 cms and was located on the left lateral upper leg.  There was tenderness on palpation, adherence to underlying tissue, and limitation of motion or loss of function resulting in mild to moderate loss in ability to flex the knee. There was also underlying soft tissue damage and no skin ulceration or breakdown over the scar. The Veteran was diagnosed as having large surgical scar secondary to compound femur fracture status post surgical repair pinning. 

In written argument in May 2009, the Veteran's representative argued that the Veteran was entitled to a separate compensable evaluation for left leg scar in addition to arthritis of the left leg. 

During a VA examination in July 2009, the Veteran reported constant pain everyday with periodic stiffness. He had a noted standing limitation of 15 to 30 minutes and walking of 1 to 2 blocks. He also had atrophy of the left thigh. Range of motion of the left hip revealed flexion from 0 to 100 degrees, extension from 0 to 20 degrees, and abduction from 0 to 35 degrees. Left knee range of motion revealed flexion from 0 to 120 degrees and normal extension. There was objective evidence of pain following repetitive motion, but no additional limitations were noted after three repetitions of range of motion. Flare-ups caused additional limitation of motion on flexion. Weight bearing was affected in that the Veteran favored his right leg, but no assistive devices were needed for walking. Ankylosis was not found. The Veteran reportedly retired in 1998. The effects of his left leg disability on his activities of daily living as noted by the examiner ranged from none to mild. 

- 9 - 

Skin findings in July 2009 describe a total of seven scars on the Veteran's left leg. The first scar was described as measuring 3.4 cm by 4.5 cm and was hyperpigmented. The Veteran asserted that the scar was itchy. The scar had no tenderness on palpation, no adherence to underlying tissue and did not result in limitation of motion or loss of function. It also had no underlying soft tissue damage and no skin ulceration or breakdown. The examiner described the scar as a superficial scar of skin from bum. The next scars were described as four identical scars caused by drainage tubes placed after the initial wound became infected. They were located on the left thigh and were circular and hyperpigmented.  They
measured 1 cm by 1 cm and had no tenderness on palpation, no limitation of motion or loss of function and no skin ulceration or breakdown. They were noted to adhere to underlying tissue and have underlying soft tissue damage, but were described as superficial scars. The Veteran was also found to have a scar on the upper lateral left thigh measuring 4.0cm by 4.5 cm with no tenderness on palpation, no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage and no skin ulceration or breakdown. The examiner described this scar as a superficial surgical scar of the left lateral upper leg. The last identified scar measured 5.5cm by 26 cm and was located on the left lateral upper leg. This scar was found to have tenderness on palpation, adherence to underlying tissue, resulted in limitation of motion in that it resulted in mild to moderate loss of ability to flex the knee, and the scar was noted to be darker in color compared to the Veteran's regular skin. It was depressed and adhered to underlying tissue. In addition there was underlying soft tissue damage, but no skin ulceration or breakdown. This scar was diagnosed as a large surgical scar secondary to compound femur fracture status post repair (pinning). 

III. Analysis 

The Veteran is currently assigned a 20 percent rating for residuals of left femur fracture, to include scar. He and his representative assert that he is additionally entitled to a separate compensable rating for left leg scars. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 

- 10 - 

38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 
21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2008) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2009). See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2009). 

Words such as 'slight,' 'moderate,' and 'marked' are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.' 38 C.F.R. 4.6. It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All 

- 11 - 

evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2009). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for anyone of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See 
Estebam v. Brown. 6 Vet. App. 259. 261-62 (1994).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 provide criteria for rating hip and thigh disabilities. Normal hip flexion is from zero to 125 degrees and normal hip abduction is zero to 45 degrees. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5250 requires ankylosis of the hip. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86). However, there is no evidence of ankylosis or complete immobility of the left hip. 

Diagnostic Code 5251 provides a 10 percent rating based on limitation of extension of the hip. The Veteran is already receiving higher than a 10 percent rating; thus a higher rating is not available under this code. 

Diagnostic Code 5252 provides a 40 percent rating where flexion of the hip is limited to 10 degrees. A 30 percent rating is warranted where flexion is limited to 20 degrees, a 20 percent rating is warranted where flexion is limited to 30 degrees, and a 10 percent rating is warranted where flexion is limited to 45 degrees. In this case, the evidence does not reveal flexion is limited to 20 degrees or less such that a higher rating is warranted. Rather, flexion was found to be from 0 to 100 degrees at the July 2009 VA examination, with additional limitation due to DeLuca factors, i.e. during flare-ups. In sum, the Veteran's disability is not manifested by flexion limited to 20 degrees or the functional equivalent thereof. 

- 12 - 

Diagnostic Code 5253 provides a 10 percent rating for limitation of adduction, such that the legs cannot cross. A 20 percent rating is warranted for limitation of abduction of the thigh, with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253. The Veteran is already receiving a 20 percent rating; thus a higher rating is not available under this code. 

Under Diagnostic Code 5255, where there is malunion with moderate knee or hip disability, a 20 percent rating is warranted; and where malunion produces marked knee or hip disability, a 30 percent rating is assigned.  Still higher ratings are assignable for fracture of the surgical neck with false joint, or for fracture of the shaft or anatomical neck of the femur with nonunion, which the Veteran does not have. The Veteran also does not have marked knee or hip disability. In order to evaluate if the knee has marked disability, consideration should be given to normal and abnormal function under the rating schedule. Certain diagnostic codes are relevant as to this matter. 

Diagnostic Code 5260 provides for a non-compensable evaluation where knee flexion is limited to 60 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and 30 percent evaluation where flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a non-compensable rating is warranted where knee extension is limited to 5 degrees; a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Relevant findings in this case show full left knee flexion and extension at the August 2002 VA examination, 0 degrees extension without pain and 110 degrees 

- 13 - 

flexion with stiffness at the December 2008 VA examination, with negative DeLuca findings, and normal extension and 120 degrees flexion at the July 2009 VA examination with objective evidence of pain, but no additional limitations after three repetitions of range of motion. These findings which reflect normal to mild limitation of motion simply do not approximate marked left knee disability, even after considering functional loss due to pain. 

With respect to the left hip, normal hip flexion ranges from zero to 125 degrees and normal hip abduction ranged from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  As noted, flexion was limited to 100 degrees on examination in July 2009 with an additional limitation noted during flare-ups. Abduction was limited to 35 degrees. The Veteran still retains significant motion in his hip and knee. His limitations were noted in July 2009 as a standing limitation of between 15 and 30 minutes and walking limitation of one to two blocks. He does not require an assistive device to walk. In short, although the Veteran was shown in July 2009 to have some limitation of motion of the hip on both flexion and abduction with pain, this impairment is contemplated in the 20 percent rating for moderate impairment. 

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for residuals of a fracture of the left femur. 

However, the Board also finds that a separate evaluation is warranted for the Veteran's left thigh surgical scar. 

The criteria for rating scars is found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806. During the appeal period, the criteria were revised, effective on August 30, 2002. If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date. As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. In this case, either the old or 

- 14 - 

revised rating criteria may apply, although the new rating criteria are only applicable since their effective date. VAOPGCPREC 3-2000. 

The Board also notes that in October 2008 the regulations pertaining to the evaluation of scars were again amended effective October 23, 2008. However, the Board observes that these regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria. See 73 Fed. Reg. 54708 (Sept. 23, 2008). As neither situation applies in this case, the 2008 changes are not applicable to this appeal.

Under the criteria in effect prior to August 30, 2002, a 10 percent disability evaluation is warranted for superficial scars, which are tender and painful on objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001). 

A 10 percent disability evaluation is warranted for superficial scars, which are poorly nourished, and subject to repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803. 

Scars may also be evaluated on the basis of any associated limitation of function of the body part, which they affect. 38 C.F.R. § 4.118, Diagnostic Code 7805. 

Under the revised criteria in effect August 30, 2002, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (pre October 23, 2008). 

- 15 - 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination. Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118. 

In light of the above, the Board finds that the Veteran has a qualifying scar under the version of Code 7801 made effective August 30, 2002. In this regard, he is shown to have a scar on his left thigh that is both deep, i.e., has underlying soft tissue damage and affects limitation of flexion, and exceeds 72 square centimeters. The scar measures 5.5 centimeters across by 26 centimeters long which amounts to 143 square centimeters. Significant tissue loss with this scar was noted by the VA examiner in August 2002. Similarly, the December 2008 VA examiner reported underlying soft tissue damage with this scar as did the July 2009 VA examiner. This scar thus satisfies the criteria under the version of Code 7801 in effect as of August 30, 2002, for a 20 percent rating. It does not meet the criteria for the next 

- 16 - 

higher, 30 percent, rating under Code 7801 as the scar does not exceed 72 square inches, or 465 square centimeters. The effective date of the separate 20 percent rating under Code 7801 is the effective date of the revised regulation, i.e., August 30, 2002. See VAOPGCPREC 3-2000. The Board further finds that a separate rating does not violate the rule against pyramiding since the criteria under Code 7801 for the scar contemplate symptomatology different and apart from the criteria under Code 5255 for left knee or hip impairment. See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Regarding the Veteran's other scars, i.e., a 3.5 cm by 4.5 cm scar on the lateral lower leg proximal to the ankle, four identical 1cm by 1cm scars in the left thigh area secondary to drainage tubes, and a scar measuring 3.5 by 4.5 on the left lower extremity proximal to the ankle, these scars are all noted to be nontender, do not result in limitation of motion, and do not show skin ulceration or breakdown. Although the December 2008 VA examiner noted that the four identical 1 cm by 1 cm scars showed adherence to underlying tissue and tissue damage which would indicate deep scars, he also identified these scars, as well as the other scars, as being superficial. In any event, these scars do not exceed 77 square centimeters. In short, these scars do not satisfy the criteria under Codes 7801 to 7805 for a compensable rating under either the pre August 30, 2002, version or the pre October 23, 2008, version. 

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2009). To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. III (2008). First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found 

- 17 - 

inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an 
extraschedular rating.

In regard to the instant claim, in terms of employment, the evidence shows that the Veteran retired in 1998. Furthermore, the Board finds that the rating criteria for the Veteran's residuals of a left femur fracture disability reasonably describe his level of disability and symptomatology and his evaluations are adequate. Thus, referral for consideration of extraschedular ratings is not warranted. 

ORDER 

A rating higher than 20 percent for residuals of left femur fracture is denied. 

A separate 20 percent rating, but no higher, is granted for surgical scar, left thigh, subject to the law and regulations applicable to the payment of monetary benefits. 

BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals 

- 18  



